Long, J.
At the present session the Legislature passed an act entitled “An act to establish a board of health for the city of Detroit.” 1 The act was approved by the Governor February 27, 1895, and took immediate effect. Under that act the board is to consist of four members, electors and freeholders in the city of Detroit, to be appointed by the Governor, by. and with the advice and consent of the Senate. The members of the board of health so appointed at once entered upon their duties as a board of health. This act repealed all former acts providing for a board of health in the city of Detroit, and made it the duty of such former board to turn over to the new board all the property, records, and offices, hospitals and assets, of every name or nature, then in its possession or control, and provided that the new board should assume and pay the bills of the former board. Section 3 of the act provides:
“It shall be the duty of the said board, on or before the first day of March in the year 1895, and on or before the 15th day of February in each following year, to file with the city controller an estimate of the amount of money which, in the opinion of said board, will be required for all purposes of expenditures by said board during the next fiscal year, and such sums so estimated, when raised as provided by this act, shall be appropriated by said board for the prevention of danger to the public health or other purposes contemplated by this act. In the presence of a great and imminent peril to the public health by reason of impending pestilence, the said board may report to the common council that in its judgment the security of the public health requires the expenditure of money in the then fiscal year in excess of the annual appropriation for the purposes of said board as above provided, and the common council *123may thereupon cause to be placed to the credit of said board such sum of money as may be required in the judgment of the council, such sum to be taken either from the contingent fund, or the same may be raised by temporary loan, payable within such time as the council may determine, not exceeding three years, and not exceeding in all the sum of $100,000. The money so raised or borrowed shall be paid into the city treasury, and shall constitute a fund to be known as the ‘public health fund,’ and the same shall be paid out on vouchers approved by the board of health, and checks signed by the president and secretary of the board, drawn upon the city controller, who shall draw his warrant upon the city treasurer in favor of the person named as drawee in said check.’’
It appears that about' $1,600 of bills of the old board remained unpaid at the time the new board entered upon its duties, and that there were no funds in the city treasury belonging to this board of health fund, said fund having been fully exhausted by warrants theretofore drawn. The Legislature thereupon passed an act entitled — ■
“An act to amend sections two and four of chapter four, section fifty-nine of chapter seven, sections one, six, seven, and eight of chapter ten, and section twenty-seven of chapter eleven, of an act entitled ‘An act to provide a charter for the city of Detroit, and to repeal all acts and parts of acts in conflict therewith,’ approved June 7, 1883.” 1
This act was approved March 15, 1895, and took immediate effect. Section 27 of that act, as amended, reads as follows:
“Moneys shall not be transferred from one fund to another except as hereinafter provided, and the moneys received and properly belonging to one fund shall not be credited to any other or different fund, excepting to the sinking fund, as above provided. Moneys received from liquor taxes shall be credited to the contingent fund, metropolitan police fund, public health fund, and poor fund in such proportions as the common council *124shall direct. The controller, for convenience, shall have power to divide the several funds above constituted into special funds to defray special expenses belonging to the same class of expenses for the payment of which said several sums are above constituted. The common council shall provide for the maintenance of the board of health of said city and the payment of its expenses during the remainder of the fiscal year ending July 1, 1895, by borrowing by temporary loans such sums as may be certified to the common council by the said board to be necessary for the purposes aforesaid, said temporary loan to be repaid from the moneys received during the present fiscal year from liquor taxes, or, if such receipt be insufficient, then from any other moneys in the city treasury. No tax roll shall be held to be void for the reason that an estimate of the amount of money necessary to be raised for any particular fund was not made by any officer, board, or commission authorized or required by law to make an estimate for such purpose within the time specified by law for the making of such estimate, provided such estimate shall be transmitted to the common council in time for the same to be acted upon by the common council and board of estimates. The board of health of said city shall have control and possession of all city hospitals, buildings, and offices pertaining to the health department of said city, and shall annually, on or before the 15th day of February, make an estimate of the amount of money necessary to be raised for the maintenance of said board and for the preservation of the public health for the ensuing fiscal year,„ which estimate shall be certified to the common council; and it shall be the duty of said council to cause the amount of money mentioned in said estimate to be placed upon the tax rolls and raised by general tax at the same time as other sums are raised by general taxation for the next fiscal year: Provided, that, if the said estimate shall exceed $50,000, only so much thereof in excess of $50,000 as shall be approved by the common council and board of estimates shall be levied in any one year: And provided further, that the council may, by transfer from the contingent fund as above mentioned, provide for the amount of money required to be raised for the purposes of the public health fund, or for any part thereof, in lieu of raising the same by taxation. The city treasurer shall place to the credit *125of the board of health the sum of $12,000 for the maintenance of said board for the remainder of the fiscal year ending June 30, 1895, and for the payment of any existing outstanding liabilities, by transfér to the public health fund from any other funds in the city treasury, and the same shall be paid out on the checks of the board of health in the manner now provided by law for payment from the public health ’fund. The common council may replace the moneys so transferred by temporary loan, to be repaid from liquor taxes paid in to the credit of the contingent fund.’’
On March 18 the pay roll of the board was made up and approved by the board of health, and a check in the following form drawn in favor of the secretary of the board:
“Pay from the public health fund, as provided by an act entitled ‘An act to establish a board of health for the city of Detroit,’ approved February 27, 1895, to the order of Charles S. Hathaway, $856.63.
“By order of the board of health.
“Harlow P. Davock, President.
“Chas. S. Hathaway, Secretary.”
This check was presented to the controller, the respondent here, and he was requested to draw his warrant on the city treasurer as provided by law for the payment of the check. The controller refused to draw the warrant, claiming that there were no funds, and that it was unlawful for him to draw his warrant as requested, though his attention was called to the amendment of the charter passed March 15, 1895.
It appears that the city treasurer informed the board that if the circuit court should direct the controller to draw his warrant upon the public health fund he would pay the same as provided by section 27 of the charter, above quoted. The board thereafter presented a petition for mandamus to the Wayne circuit court to compel the controller to issue his warrant for the payment of this check. In his answer to that petition, the controller stated substantially that he had been advised by counsel that these statutes were in contravention of the *126Constitution and void, and that in view of such advice he deemed it not safe or proper to draw his warrant. He further returned that all the moneys and funds in the treasury of the city, or under control of the city treasurer, were raised and appropriated to the several'funds required by law before the approval of the board of health act of February 27, 1895; that all said funds were appropriated for purposes other than the support and maintenance of the board of health created by that act; that the fund known before that time as the “board of health fund” was exhausted, and he was informed and believed that there was no money or funds in the custody or possession of the treasurer available for the support and maintenance of the board, or upon which he could legally draw any warrant for the payment of the check presented to him. He further returns that the city of Detroit has never recognized the petitioners as a legal health board, but that, on the contrary, the city has filed a bill in the circuit court in chancery to enjoin the petitioners from acting as such board- of health, the treasurer from transferring funds under the statute mentioned, and the controller from drawing warrants upon such funds when transferred for the use of petitioners, and that subpoena has been served upon him. No claim is made that any injunction ever issued thereunder. Upon the hearing upon this petition and answer, the court below directed the writ to issue against the controller, commanding him to draw his warrant for the amount of the check presented. The cause comes here by writ of certiorari. The assignments of error are numerous, but may be discussed under a few heads.
1. By the first clause of. section 3 of the act of February 27, the board are to prepare annual estimates of their expenditures, and file the same with the city controller. When such sums so estimated are “raised as provided by this act,” they are to be appropriated by the board. It is contended that no provision is made by the act itself to supply the means for carrying out its *127requirements, or to provide any revenue for the board, as the second clause of that section only confers power upon the council to raise additional sums of money by the issue of short-time obligations or to be taken from the contingent fund of the city, this clause being designed to meet a special exigency; that, therefore, the act must fail. While the act does not purport to be an amend-, ment to the charter of the city of Detroit, this section refers in terms to the city controller and the common council of the city. The act does not attempt to define the powers and duties of the controller. It-does provide, that the board shall make an estimate annually to the controller. The city charter provides what steps shall be taken by the controller when estimates are made to him. Section 1, chap. 8, Act No. 488, Local Acts of 1887. This section of the charter makes it the duty of the controller to report his estimates to the common council each year of the sums necessary to be raised for each fund, which the council may revise or alter, etc. The Legislature evidently had in mind the duties of the con-, troller in this respect, and the provision that “such sums so estimated, when raised as provided by this act,” etc., means the sums estimated by the board and reported to’ the controller. The language employed can mean nothing- else, when we read the whole act. It does not pur-port to fix a method of raising this revenue different than that fixed by the city charter, — that is, the estimate made by the board to be reported to the controller, and by. him returned to the common council, to go into the budget for that year.
2. It is contended that the act is in contravention of section 14, art. 15, of the Constitution of this State, which provides that—
“Judicial officers of cities and villages shall be elected, and all other officers shall be elected or appointed, at such time and in such manner as the Legislature may direct.”
The argument is that the board created by the act is *128a State board, a State agency, and not a municipal board, and that, most, if not all, the powers vested in it are local and municipal, and therefore forbidden by that section of the Constitution. There can be no reason to doubt that the members of this board are “officers,” within the meaning of this section, and, if their duties are purely municipal, their election or appointment could not be taken from the municipality, and placed in the hands of the Governor. People v. Hurlbut, 24 Mich. 44. We think, however, that the duties of the bpard are not purely municipal. Municipal corporations are of a two-fold character, — the one public, as regards the State at large, in so far as they are its agents in government; the other private, in so far as they are to provide the local necessities and conveniences for the citizens. The Legislature under the present act is dealing with the city of Detroit as one of its agencies, to protect the public health, and prevent the spreading of pestilential, contagious, or infectious disease. It has empowered this board, whenever the State Board of Health has declared any town or city to be infected with contagious disease, in its discretion, to subject to quarantine all vessels arriving at the port of Detroit from such infected place; for such time as'said board may deem necessary for the protection of the inhabitants of said city; and this board may also prohibit or regulate the internal intercourse by land or water .between the city of Detroit and such infected place, town, or city, and may direct that all persons who shall come into the city contrary to their prohibition or regulations shall be apprehended, etc. Clearly, it is apparent from the whole act that it was the legislative intent to use the city as its agent in government, to prevent the spread of contagious disease.
In People v. Mahaney, 13 Mich. 481, 500, the metropolitan police board act was upheld. Act No. 78, Laws of 1865, p. 99. The Legislature by that act appointed the first board of police for the city of Detroit. It was con*129“tended there, as here, that the act was void, as it was .subversive of local self-government. It was said:
“Besides the specific objections made to the act as opposed to the provisions of the Constitution, the counsel for respondent attacks it on general principles, and, especially, because violating fundamental principles of our system that governments exist by the consent of the' ■governed, and that taxation and representation go together. The taxation, under the act, it is said, is really in the hands of a police board, — a body in the choice of which the people of Detroit have no voice. This argument is one which might be pressed upon the legislative ■department with great force, if it were true in point of fact. But, as the people of Detroit are really represented throughout, the difficulty suggested can hardly be regarded as fundamental. They were represented in the Legislature which passed the act, and had the'same proportionate voice there with the other municipalities in the State, all of which receive from that body their powers of local government, and such only as its wisdom shall prescribe within the constitutional limit. They were represented in that body when the present police board were appointed by it, and the Governor, who is hereafter to fill vacancies, will be chosen by the State at large, including their city. There is nothing in the maxim that taxation and representation go together which requires that the body paying the tax shall alone be consulted in its assessment, and, if there were, we should find it violated at every turn in our system. The State Legislature not only has a control in this respect over inferior municipalities, which it exercises by general laws, but it sometimes finds it necessary to interpose its power in special cases to prevent unjust or burdensome taxation, as well as to compel the performance of a clear duty. The Constitution itself, by one of the clauses referred to, requires the Legislature to exercise its control over the taxation of municipal corporations, by restricting it to what that body may regard as proper bounds. And municipal bodies are frequently compelled most unwillingly to levy taxes for the payment of claims, by the judgments or mandates of courts, in which their representation is quite as remote as that of the people of Detroit in this police board.”
In People v. Hurlbut, 24 Mich. 44, the act provided for *130the appointment of a board of public works for the city of Detroit. The act named the first members of the board, and provided for subsequent appointments by the common council. Act No. 494, Laws of 1871. It was contended that this act was void, as it took from the municipality the power to appoint the members, whose duties were purely of a municipal character. The opinions in that case cover the whole ground contended for in the present case, and the distinction is so clearly made between State and municipal agencies that it is unnecessary to more than refer to that case. Chief Justice Campbell, at page 81, expressly restates the doctrine of People v. Mahaney, upholding the power of the Governor to appoint the board of police commissioners for the city of Detroit, and says:
“The only remaining question, therefore, concerning the application of our former decision to this case, is whether the police board is a State or a municipal agency. If the former, that decision concludes nothing now before us. If the latter, it ends one important part of this controversy. I think it is clearly an agency of the State government, and not of the municipality.”
He adds further:
“'The only confusion existing on this subject has arisen from the custom prevalent under all free governments of localizing all matters of public management, as far as possible, and of making use of local corporate agencies whenever it can be done profitably, not only in local government, where it is required by clear constitutional provisions, but also for purposes of state. Illustrations of this might easily be multiplied. The whole system of State taxation, under our laws, is made to depend on the action of town and county officers, who make the assessments and collect most of the taxes. And the whole machinery of civil and criminal justice has been so generally confided to local agencies that it is not strange if it has sometimes been considered as of local concern. But there is a clear distinction in principle between what concerns the State and that which does not concern more than one locality; and, where the *131Constitution has made no rule for their management, affairs belonging to State policy must be subject to immediate State control, if the Legislature shall deem it necessary.’’ ,
Judge Cooley, on page 103 of the same case, calls attention to the distinction between the classes of officers whose duties are general and such as are municipal or local. He says:
“For those classes of officers whose duties are general, such as the judges, the officers-of militia, the superintendents of police, of quarantine, and of ports, by whatever name called, provision has, to a greater or less extent, been made by State appointment. But these are more properly State than local officers. They perform duties for the State in localities, as collectors of internal revenue do for the general government; and a local authority for their appointment does not make them local officers, when the nature of their duties is essentially general. * * * The municipality, as an agent of government, is one thing; the corporation, as an owner of property, is in some particulars to be regarded in a very different light.”
In Board of Park Commissioners v. Common Council of Detroit, 28 Mich. 228, 235, it is said:
“In People v. Hurlbut, 24 Mich. 44, we considered at some length the proposition which asserts the amplitude of legislative control over municipal corporations, and we there conceded that when confined, as it should be, to such corporations as agencies of the State in its government, the proposition is entirely sound. In all matters of general concern there is no local right to act independently of the State; and the local authorities' cannot be permitted to determine for themselves whether they will contribute through taxátion to the support of the State government, or assist when called upon to suppress insurrections, or aid in the enforcement of the police laws. Upon all such subjects the State may exercise compulsory authority, and may enforce the performance of local duties, either by employing local officers for the purpose, or through agents or officers of its own appointment. The same doctrine was declared in People v. Mahaney, 13 Mich. 481, and in Bay City v. *132State Treasurer, 23 Id. 503. It was also recognized in the statement that in the levy of taxes for purposes of general concern the municipal bodies cannot demand a right to be consulted, and their consent is immaterial. And we concur fully in the views which have been expressed by other courts in the cases to which our attention was called on the argument, that, as regards duties which the people in the several localities owe to the commonwealth at .large, they cannot be allowed a discretionary authority to perform them or not as they may choose. Such an authority would be wholly inconsistent with anything like regular or uniform government in the State.”
It was held in People v. Reilly, 53 Mich. 260, that the act authorizing the appointment of jury commissioners for the recorder’s court by the Governor was valid, and that the commissioners were not city officers, though acting within the locality. See, also, People v. Hanrahan, 75 Mich. 611; Speed v. Common Council, 100 Id. 92; People v. Supervisors of Macomb Co., 3 Id. 475; City of Wyandotte v. Drennan, 46 Id. 478.
It is settled by these cases that, whenever the Legislature imposes the performance of a public duty upon a municipality, such municipality is then but an instrumentality of the State. .In the discharge of such duties, there is no right of local self-government involved. It is true that municipal corporations in this State have certain proprietary rights, and as to these they are free from State interference, as is well illustrated in People v. Hurlbut, supra. But municipal corporations have also certain duties imposed upon them which are of a governmental character, and those duties are performed by the local corporate body, as agents for the State, and such duties may be enlarged or diminished at the will of the Legislature. The care of the public health is a police power. The several states of the Union possess a general police power, by which persons and property are subjected to all kinds of restraints and burdens in order to secure the general health, comfort, and prosperity of the state. Whatever differences of opinion *133may exist as to the extent and boundaries of the police power, and however difficult it may be to render a satisfactory definition of it, there seems to be no doubt that it does extend to the protection of the lives, health, and property of the citizens, and to the preservation of good order and public morals. They belong emphatically to that class of objects which demand the application of the maxim, “Salus populi suprema lex;” and they are to be attained and provided for by such appropriate means as the legislature may devise. People v. Phippin, 70 Mich. 6; Beer Co. v. Massachusetts, 97 U. S. 32. Judge Coolev says:
“The state may have its state board of health, but it will provide for local boards of health also; and, as their duties concern the community at large, their members are to be regarded as state, rather than local, officers.” Cooley, Tax’n (2d ed.), 684.
In Taylor v. Board of Health, 31 Penn. St. 73, it is said:
“The board of health of Philadelphia is a public corporation of the state, charged with public functions for the benefit of the state at large, and not simply for local purposes.”
3. It is said that the act is unconstitutional, in that it authorizes the board of health to require money to be raised by an annual tax for local purposes without the consent of any of the local-officers or of the boards of said city: The preservation of the public health is not a local purpose, and the consent of the locality is not material, where the function is a public or general one. People v. Mahaney, 13 Mich. 481, 500.
4. It is next contended that the charter amendment was introduced after the first 50 days of the session, in violation of section 28, art. 4, of the Constitution. It appears that the bill was introduced on the fiftieth day, ' and therefore within the time limited by this clause of' the Constitution. The amendment, however, was made in section 27 after the 50 days had expired. But the bill *134is not in conflict with this provision of the Constitution for that reason. The added language is germane to the charter. The point is ruled by Pack v. Barton, 47 Mich. 520. In that case it appeared that a bill was introduced within the first 50 days for the organization of the township of Montmorency. It was, after the 50 days had elapsed, amended so as to make it a bill for the organization of the county of Montmorency. The territory embraced in the bill was the same. Mr. Justice Cooley said:
“To attempt on this record to indicate the limits, of constitutional power, in the amendment of bills previously introduced, would be uncalled for and therefore unwarranted. * * * No one disputes that whatever is within the proper scope of amendment is as much .admissible after the 50 days as before, and this must embrace whatever is germane to the purpose which the bill had in view.”
See, also, Hart v. McElroy, 72 Mich. 446, and cases cited.
5. The claim is made that the provision in section 27 of the amendment to the charter is void which directs the city treasurer to place to the credit of the board of health the sum of $12,000, for the maintenance of the board for the remainder of the fiscal year, etc., by transfer from any other funds in the city treasury, and the same to be paid out on the checks of the health board in the manner now provided by law for payment from the public health fund, and provides that the common council may replace the moneys so transferred by temporary loan, to be repaid from liquor taxes paid in to the credit of the contingent fund. It is contended that this provision is in violation of that portion of section 1, art. 14, of the Constitution of the United States, which reads:
“Nor shall any state deprive any person of life, liberty, or property without due process of law.”
The funds were only to be transferred temporarily, and replaced by the moneys collected from the liquor *135taxes. The municipality is not deprived of the money belonging to any particular fund. It is in the hands of the city treasurer, and we may take judicial notice of the fact that sufficient moneys will come into the hands of the treasurer from the liquor taxes to replace it. It Is apparent from the act of February 27 that the Legislature regarded the inhabitants of the city of Detroit, and of the State at large, in imminent peril by reason of the then impending pestilence, and that funds were necessary to enable the board to prevent its spread. The Legislature had the right to impose the burden upon the city to defray the expense of the health board, and it cannot be said that the transfer of money from one fund to the other to pay a debt deprives the city of its property, within the meaning of the provisions of that section of the United States Constitution. It is apparent from the record before us that the city treasurer had sufficient funds on hand to make the transfer without detriment to the city, or to any objects to which those particular funds were appropriated, and the fund from which the moneys for the health board are to be taken is to be replenished by the moneys from the liquor taxes. The fund from this source is absolutely under the control of the Legislature. While the property which a municipal corporation acquires in the exercise of its corporate powers is protected from legislative interference as vested rights, yet in provisions of the law for the revenue of the city, whatever form such provision may take, the eity has no vested right; and the Legislature may at any time, as far as the municipal corporation is concerned, change and modify, or altogether take away, the particular source of revenue. Tied. Mun. Corp. § 12.
Many and varied duties are imposed upon the health board under this act, but whether any of those duties are beyond the power of the Legislature to grant to it we need not now determine. The various objections to the acts which have been made we have carefully examined, *136and find no reason for saying that the acts cannot be upheld.
The court below was correct in directing the mandamus to issue to the controller to sign the warrant for the moneys demanded. That action must be affirmed.
Grant, Montgomery, and Hooker, JJ., concurred with Long, J.

 Act No. 10, Laws of 1895.


 Act No. 337, Local Acts of 1895.